                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                          IN THE UNITED STATES DISTRICT COURT
                                                                          7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   MICHAEL PEARSON,

                                                                         11                 Petitioner,                              No. C 18-06651 WHA
United States District Court




                                                                                v.                                                   DEATH PENALTY CASE
                               For the Northern District of California




                                                                         12
                                                                         13   RON DAVIS, Warden, San Quentin
                                                                              State Prison
                                                                         14                                                          ORDER APPOINTING COUNSEL
                                                                                            Respondent.
                                                                         15                                        /

                                                                         16
                                                                         17          Pursuant to Habeas Local Rule 2254-25 and the recommendation of the Court’s
                                                                         18   Selection Board, and good cause appearing therefor, the Court hereby appoints Gary D.
                                                                         19   Sowards, Esq., and David A. Senior, Esq., as co-counsel to represent Petitioner Michael
                                                                         20   Pearson.
                                                                         21
                                                                         22
                                                                         23   Dated: December 28, 2018.
                                                                                                                          WILLIAM ALSUP
                                                                         24                                               UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28
